     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 1 of 9 Page ID #:1


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 SW Birch Street, Ste. 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11                                              Case No.
      ANTHONY BOUYER, an
12                                              Complaint For Damages And
13    individual,                               Injunctive Relief For:

14                      Plaintiff,               1. VIOLATIONS OF THE
15                                                  AMERICANS WITH DISABILITIES
      v.                                            ACT OF 1990, 42 U.S.C. §12181 et
16                                                  seq. as amended by the ADA
17                                                  Amendments Act of 2008 (P.L. 110-
      ROCKY’S RACQUET WORLD, a
                                                    325).
18    Limited Partnership; and DOES 1-
      10, inclusive,
19                                               2. VIOLATIONS OF THE UNRUH
                                                    CIVIL RIGHTS ACT, CALIFORNIA
20                     Defendants.                  CIVIL CODE § 51 et seq.
21

22
            Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendant
23
      ROCKY’S RACQUET WORLD, a Limited Partnership; and Does 1-10
24
      (“Defendants”) and alleges as follows:
25
                                              PARTIES
26
            1.      Plaintiff is an adult California resident. Plaintiff is substantially limited
27
      in performing one or more major life activities because he is paraplegic, including
28
      but not limited to: walking, standing, ambulating, and sitting. As a result of these
                                                  1
                                             COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 2 of 9 Page ID #:2


 1    disabilities, Plaintiff requires a wheelchair for mobility. With such disabilities,
 2    Plaintiff qualifies as a member of a protected class under the Americans with
 3    Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA Amendments Act of
 4    2008 (P.L. 110-325) (“ADA”) and the regulations implementing the ADA set forth
 5    at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility
 6    and prior to instituting this action, Plaintiff suffered from a “qualified disability”
 7    under the ADA, including those set forth in this paragraph. Plaintiff is also the
 8    holder of a Disabled Person Parking Placard.
 9          2.     Plaintiff is informed and believes and thereon alleges that Defendant
10    ROCKY’S RACQUET WORLD, a Limited Partnership, owned the property located
11    at 8001 Laurel Canyon Blvd., North Hollywood, CA 91605 (“Property”) on or
12    around May 18, 2020.
13          3.     Plaintiff is informed and believes and thereon alleges that Defendant
14    ROCKY’S RACQUET WORLD, a Limited Partnership, owns the Property
15    currently.
16          4.     Plaintiff does not know the true name of Defendant, its business
17    capacity, its ownership connection to the Property serving Boost Mobile
18    (“Business”), or its relative responsibilities in causing the access violations herein
19    complained of. Plaintiff is informed and believes that each of the Defendants herein,
20    including Does 1 through 10, inclusive, is responsible in some capacity for the
21    events herein alleged, or is a necessary party for obtaining appropriate relief.
22    Plaintiff will seek leave to amend when the true names, capacities, connections, and
23    responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.
24                               JURISDICTION AND VENUE
25          5.     This Court has subject matter jurisdiction over this action pursuant
26    to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
27          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
28    claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
                                                  2
                                             COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 3 of 9 Page ID #:3


 1    California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 2    federal ADA claims in that they have the same nucleus of operative facts and
 3    arising out of the same transactions, they form part of the same case or controversy
 4    under Article III of the United States Constitution.
 5           7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 6    real property which is the subject of this action is located in this district and because
 7    Plaintiff's causes of action arose in this district.
 8                                 FACTUAL ALLEGATIONS
 9           8.     Plaintiff went to the Business on or about May 18, 2020 for the dual
10    purpose of inquiring about phones and to confirm that this public place of
11    accommodation is accessible to persons with disabilities within the meaning federal
12    and state law.
13           9.     The Business is a facility open to the public, a place of public
14    accommodation, and a business establishment.
15           10.    Parking spaces are one of the facilities, privileges, and advantages
16    reserved by Defendants to persons at the Property serving the Business.
17           11.    Unfortunately, although parking spaces were one of the facilities
18    reserved for patrons, there were no designated parking spaces available for persons
19    with disabilities that complied with the 2010 Americans with Disabilities Act
20    Accessibility Guidelines (“ADAAG”) on May 18, 2020.
21           12.    At that time, instead of having architectural barrier free facilities for
22    patrons with disabilities, Defendants have: a built up curb ramp that projects from
23    the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
24    in excess of the maximum grade allowed by ADAAG specifications (Section 406.1);
25    and, an access aisle that is not properly marked (Section 502.3.3).
26           13.    Subject to the reservation of rights to assert further violations of law
27    after a site inspection found infra, Plaintiff asserts there are additional ADA
28    violations which affect him personally.
                                                   3
                                              COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 4 of 9 Page ID #:4


 1           14.   Plaintiff is informed and believes and thereon alleges Defendants had
 2    no policy or plan in place to make sure that there was compliant accessible parking
 3    reserved for persons with disabilities prior to May 18, 2020.
 4           15.   Plaintiff is informed and believes and thereon alleges Defendants have
 5    no policy or plan in place to make sure that the designated disabled parking for
 6    persons with disabilities comport with the ADAAG.
 7           16.   Plaintiff personally encountered these barriers. The presence of these
 8    barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 9    conditions at public place of accommodation and invades legally cognizable
10    interests created under the ADA.
11           17.   The conditions identified supra in paragraph 12 are necessarily related
12    to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
13    the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
14    holder of a disabled parking placard; and because the enumerated conditions relate
15    to the use of the accessible parking, relate to the slope and condition of the
16    accessible parking and accessible path to the accessible entrance, and relate to the
17    proximity of the accessible parking to the accessible entrance.
18           18.   As an individual with a mobility disability who relies upon a
19    wheelchair, Plaintiff has a keen interest in whether public accommodations have
20    architectural barriers that impede full accessibility to those accommodations by
21    individuals with mobility impairments.
22           19.   Plaintiff is being deterred from patronizing the Business and its
23    accommodations on particular occasions, but intends to return to the Business for the
24    dual purpose of availing himself of the goods and services offered to the public and
25    to ensure that the Business ceases evading its responsibilities under federal and state
26    law.
27           20.   Upon being informed that the public place of accommodation has
28    become fully and equally accessible, he will return within 45 days as a “tester” for
                                                  4
                                             COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 5 of 9 Page ID #:5


 1    the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 2    Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 3           21.      As a result of his difficulty experienced because of the inaccessible
 4    condition of the facilities of the Business, Plaintiff was denied full and equal access
 5    to the Business and Property.
 6           22.      The Defendants have failed to maintain in working and useable
 7    conditions those features required to provide ready access to persons with
 8    disabilities.
 9           23.      The violations identified above are easily removed without much
10    difficulty or expense. They are the types of barriers identified by the Department of
11    Justice as presumably readily achievable to remove and, in fact, these barriers are
12    readily achievable to remove. Moreover, there are numerous alternative
13    accommodations that could be made to provide a greater level of access if complete
14    removal were not achievable.
15           24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
16    alleges, on information and belief, that there are other violations and barriers in the
17    site that relate to his disability. Plaintiff will amend the complaint, to provide proper
18    notice regarding the scope of this lawsuit, once he conducts a site inspection.
19    However, the Defendants are on notice that the Plaintiff seeks to have all barriers
20    related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
21    (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
22    have all barriers that relate to his disability removed regardless of whether he
23    personally encountered them).
24           25.      Without injunctive relief, Plaintiff will continue to be unable to fully
25    access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
26    ////
27    ////
28    ////
                                                   5
                                               COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 6 of 9 Page ID #:6


 1                                FIRST CAUSE OF ACTION
 2    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 3      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 4                                         (P.L. 110-325)
 5          26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 6    above and each and every other paragraph in this Complaint necessary or helpful to
 7    state this cause of action as though fully set forth herein.
 8          27.    Under the ADA, it is an act of discrimination to fail to ensure that the
 9    privileges, advantages, accommodations, facilities, goods, and services of any place
10    of public accommodation are offered on a full and equal basis by anyone who owns,
11    leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
12    Discrimination is defined, inter alia, as follows:
13                 a.     A failure to make reasonable modifications in policies, practices,
14                        or procedures, when such modifications are necessary to afford
15                        goods, services, facilities, privileges, advantages, or
16                        accommodations to individuals with disabilities, unless the
17                        accommodation would work a fundamental alteration of those
18                        services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
19                 b.     A failure to remove architectural barriers where such removal is
20                        readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
21                        defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
22                        Appendix "D".
23                 c.     A failure to make alterations in such a manner that, to the
24                        maximum extent feasible, the altered portions of the facility are
25                        readily accessible to and usable by individuals with disabilities,
26                        including individuals who use wheelchairs, or to ensure that, to
27                        the maximum extent feasible, the path of travel to the altered area
28                        and the bathrooms, telephones, and drinking fountains serving
                                                  6
                                             COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 7 of 9 Page ID #:7


 1                          the area, are readily accessible to and usable by individuals with
 2                          disabilities. 42 U.S.C. § 12183(a)(2).
 3          28.       Any business that provides parking spaces must provide accessible
 4    parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 5    shall be at the same level as the parking spaces they serve. Changes in level are not
 6    permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
 7    all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
 8    Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 9    designated disabled parking space is a violation of the law and excess slope angle in
10    the access pathway is a violation of the law.
11          29.       A public accommodation must maintain in operable working condition
12    those features of its facilities and equipment that are required to be readily accessible
13    to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14          30.       Here, the failure to ensure that accessible facilities were available and
15    ready to be used by Plaintiff is a violation of law.
16          31.       Given its location and options, Plaintiff will continue to desire to
17    patronize the Business but he has been and will continue to be discriminated against
18    due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
19    the barriers.
20                                 SECOND CAUSE OF ACTION
21        VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
22          32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
23    above and each and every other paragraph in this Complaint necessary or helpful to
24    state this cause of action as though fully set forth herein.
25          33.       California Civil Code § 51 et seq. guarantees equal access for people
26    with disabilities to the accommodations, advantages, facilities, privileges, and
27    services of all business establishments of any kind whatsoever. Defendants are
28    systematically violating the UCRA, Civil Code § 51 et seq.
                                                   7
                                               COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 8 of 9 Page ID #:8


 1           34.   Because Defendants violate Plaintiff’s rights under the ADA,
 2    Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 3    52(a).) These violations are ongoing.
 4           35.   Plaintiff is informed and believes and thereon alleges that Defendants’
 5    actions constitute discrimination against Plaintiff on the basis of a disability, in
 6    violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
 7    previously put on actual or constructive notice that the Business is inaccessible to
 8    Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 9    inaccessible form, and Defendants have failed to take actions to correct these
10    barriers.
11                                           PRAYER
12    WHEREFORE, Plaintiff prays that this court award damages provide relief as
13    follows:
14           1.    A preliminary and permanent injunction enjoining Defendants from
15    further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
16    Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
17    respect to its operation of the Business and Property; Note: Plaintiff is not invoking
18    section 55, et seq, of the California Civil Code and is not seeking injunctive relief
19    under the Disabled Persons Act (Cal. C.C. §54) at all.
20           2.    An award of actual damages and statutory damages of not less than
21    $4,000 per violation pursuant to § 52(a) of the California Civil Code;
22           3.    An additional award of $4,000.00 as deterrence damages for each
23    violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
24    LEXIS 150740 (USDC Cal, E.D. 2016); and,
25           4.    For reasonable attorneys' fees, litigation expenses, and costs of suit,
26    pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
27    ////
28    ////
                                                  8
                                             COMPLAINT
     Case 2:20-cv-04710-RSWL-RAO Document 1 Filed 05/27/20 Page 9 of 9 Page ID #:9


 1                                DEMAND FOR JURY TRIAL
 2          Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 3    raised in this Complaint.
 4

 5    Dated: May 27, 2020              MANNING LAW, APC
 6

 7                                     By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
 8                                        Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
